     Case 2:20-cv-00467 Document 15 Filed 04/07/21 Page 1 of 2 PageID #: 1907




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


MATTHEW HENRY CANTRELL,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:20-cv-00467

ANDREW SAUL,
Commissioner of Social Security,

                          Defendant.


                                       ORDER


        This action was referred to United States Magistrate Judge Omar Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On March 19, 2021, Magistrate Judge

Aboulhosn submitted his Proposed Findings & Recommendations [ECF No. 14]

(“PF&R”) and recommended that the court GRANT Plaintiff’s request for remand

[ECF No. 11]; DENY Defendant’s request to affirm the decision of the Commissioner

[ECF No. 12]; REVERSE the final decision of the Commissioner; and REMAND this

matter back to the Commissioner pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) for further administrative proceedings in order to either obtain an updated

mental evaluation or otherwise more fully ascertain whether Claimant’s mental

impairments preclude him from performing at substantial gainful activity level

despite his limitations. As both parties were served electronically, objections were
   Case 2:20-cv-00467 Document 15 Filed 04/07/21 Page 2 of 2 PageID #: 1908




due no later than April 2, 2021. Neither party timely filed objections to the PF&R nor

sought an extension of time.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

GRANTS Plaintiff’s request for remand [ECF No. 11]; DENIES Defendant’s request

to affirm the decision of the Commissioner [ECF No. 12]; REVERSES the final

decision of the Commissioner; and REMANDS this matter back to the Commissioner

pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further administrative

proceedings.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:       April 7, 2021
